NUMBER 13-21-00368-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


     IN RE PORT ISABEL LOGISTICAL OFFSHORE TERMINAL, INC.


                        On Petition for Writ of Mandamus.


                                         ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

       Relator Port Isabel Logistical Offshore Terminal, Inc. has filed a petition for writ of

mandamus arguing that the trial court abused its discretion by: (1) orally ruling at a hearing

on April 27, 2021 that “all bonds remain in place”; and (2) signing an order on October

26, 2021 which allowed real party in interest Subsea 7 Port Isabel LLC access to the

subject property “for the purposes of inspecting the property and improvements, preparing

for removal, and obtaining necessary permits.” Relator has filed an “Emergency Motion

for Stay” asking us to stay the trial court’s October 26, 2021 order until such time as this
Court can fully consider the petition for writ of mandamus.

       Having reviewed the petition, motion, and record documents provided by relator,

this Court finds that the Emergency Motion for Stay has merit and should be granted.

Accordingly, Relator’s Emergency Motion for Stay is GRANTED, and the trial court’s

October 26, 2021 order is hereby STAYED until such time as this Court can fully consider

the petition for writ of mandamus, or until further order of this Court.

       We further ORDER that real party in interest file a response to the petition for writ

of mandamus and/or emergency motion for stay with this Court on or before 5:00 p.m. on

Friday, November 5, 2021.

                                                                           PER CURIAM

Delivered and filed on the
27th day of October, 2021.




                                              2